                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


MELISSA A. JOHN,

                 Plaintiff,

         v.                                               Civil Action No. 1:20-CV-755-WCG
KIMBERLY-CLARK CORPORATION AND
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA.

                 Defendants.


  JOINT STIPULATION FOR DISMISSAL OF KIMBERLY CLARK CORPORATION

         Plaintiff Melissa A. John (“Plaintiff”) and Defendant The Prudential Insurance Company

of America (“Prudential”) (collectively “the parties”) by and through their respective attorneys,

hereby stipulate as follows:

         1.      The parties acknowledge that Kimberly-Clark Corporation (“Kimberly Clark”) is

not a necessary party to this action because the benefits at issue are fully insured by Prudential,

and Prudential will be responsible for payment of any benefits awarded, as well as interest and

attorneys’ fees, if any.

         2.      The foregoing statement shall not be interpreted as an admission by Prudential

that Plaintiff’s allegations have any merit. Rather, Prudential continues to deny all such

allegations.

         3.      Prudential will not defend against Plaintiff’s claim and/or cause of action under

29 U.S.C. § 1132(a)(1)(B) by asserting that Kimberly-Clark is at fault or is a necessary party to

this action.




64279697v.1
              Case 1:20-cv-00755-WCG Filed 06/05/20 Page 1 of 3 Document 5
         4.      The parties agree that all claims against Kimberly-Clark should be dismissed

without prejudice and without an award of fees or costs to any party.

         Wherefore, the parties stipulate that the Kimberly-Clark Corporation should be dismissed

from this lawsuit without prejudice and without an award of fees or costs to any party and

request that Kimberly-Clark Corporation be removed from the caption of this matter.

Dated: June 5, 2020                                  Dated: June 5, 2020


Respectfully submitted,                              Respectfully submitted,

MELISSA A. JOHN                                      THE PRUDENTIAL INSURANCE
                                                     COMPANY OF AMERICA.

By,                                                  By,

/s/ David D. Daul______                               /s/ Matthew A. Clabots
David D. Daul                                        Matthew A. Clabots
Wanazek, Jakels, Daul & Babcock, S.C.                SEYFARTH SHAW
417 S. Adams Street,                                 233 S. Wacker Drive, Suite 8000
Green Bay, WI 54301                                  Chicago, IL 60606
Phone: (920) 437-8191                                Phone: (312) 460-5000
Facsimile: (920) 437-8101                            Facsimile: (312) 460-7000
david@lawyersgreenbay.com                            mclabots@seyfarth.com




                                                 2
64279697v.1
              Case 1:20-cv-00755-WCG Filed 06/05/20 Page 2 of 3 Document 5
                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of June, 2020, I presented the foregoing JOINT

STIPULATION FOR DISMISSAL WITH PREJUDICE OF KIMBERLY-CLARK

CORPORATION with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following at their e-mail addresses on file with the Court:

         David D. Daul
         Wanazek, Jakels, Daul & Babcock, S.C.
         417 S. Adams Street,
         Green Bay, WI 54301
         Phone: (920) 437-8191
         Facsimile: (920) 437-8101
         david@lawyersgreenbay.com




                                               /s/ Matthew A. Clabots
                                               Matthew A. Clabots



s




                                                  3
64279697v.1
              Case 1:20-cv-00755-WCG Filed 06/05/20 Page 3 of 3 Document 5
